Name: Commission Regulation (EC) NoÃ 327/2009 of 21Ã April 2009 on the issuing of import licences for applications lodged during the first seven days of April 2009 under tariff quotas opened by Regulation (EC) NoÃ 616/2007 for poultry meat
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  America;  animal product;  international trade;  trade policy;  Asia and Oceania
 Date Published: nan

 22.4.2009 EN Official Journal of the European Union L 102/5 COMMISSION REGULATION (EC) No 327/2009 of 21 April 2009 on the issuing of import licences for applications lodged during the first seven days of April 2009 under tariff quotas opened by Regulation (EC) No 616/2007 for poultry meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas for poultry meat originating in Brazil, Thailand and other third countries (3), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 616/2007 opened tariff quotas for imports of products in the poultry meat sector. (2) The applications for import licences lodged during the first seven days of April 2009 for the subperiod 1 July to 30 September 2009 and, for group 3, for the period 1 July 2009 to 30 June 2010 relate, for some quotas, to quantities exceeding those available. The extent to which licences may be issued should therefore be determined and an allocation coefficient laid down to be applied to the quantities applied for. (3) The applications for import licences lodged during the first seven days of April 2009 for the subperiod 1 July to 30 September 2009 do not, for some quotas, cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged pursuant to Regulation (EC) No 616/2007 for the subperiod 1 July to 30 September 2009 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The quantities for which import licence applications have not been lodged pursuant to Regulation (EC) No 616/2007, to be added to the subperiod 1 October to 31 December 2009, are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 22 April 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 142, 5.6.2007, p. 3. ANNEX Group No Order No Allocation coefficient for import licence applications lodged for the subperiod 1.7.2009-30.9.2009 (%) Quantities not applied for to be added to the subperiod 1.10.2009-31.12.2009 (kg) 1 09.4211 0,477182  2 09.4212 (1) 27 783 000 4 09.4214 46,661832  5 09.4215 37,082166  6 09.4216 (2) 1 267 610 7 09.4217 27,343152  8 09.4218 (1) 3 478 800 Group No Order No Allocation coefficient for import licence applications lodged for the period 1.7.2009-30.6.2010 (%) 3 09.4213 1,692047 (1) Not applied: no licence application has been sent to the Commission. (2) Not applied: the applications do not cover the total quantity available.